Name: COMMISSION REGULATION (EC) No 583/95 of 16 March 1995 derogating from Regulation (EC) No 256/95 laying down detailed rules for the application of the arrangements applicable to the importation into the Community of sheepmeat and goatmeat products originating in Bosnia-Herzegovina, Croatia, Slovenia and the former Yugoslav Republic of Macedonia up to 30 June 1995
 Type: Regulation
 Subject Matter: political geography;  tariff policy;  animal product;  trade policy
 Date Published: nan

 17. 3 . 95 1 EN 1 Official Journal of the European Communities No L 59/7 COMMISSION REGULATION (EC) No 583/95 of 16 March 1995 derogating from Regulation (EC) No 256/95 laying down detailed rules for the application of the arrangements applicable to the importation into the Community of sheepmeat and goatmeat products originating in Bosnia-Herzegovina, Croatia, Slovenia and the former Yugoslav Republic of Macedonia up to 30 June 1995 HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the timing referred to in Article 2 ( 1 ) and Article 5 ( 1 ), (2) and (3) of Regulation (EC) No 256/95 the following provisions shall apply for the second quarter of 1995 :  applications for import licences shall be submitted to the competent auhtorities of each Member State at the latest on 22 March 1995,  applications for import licences broken down by product and country of origin shall be forwarded by the Member States to the Commission at the latest on 27 March 1995,  licences shall be issued by 31 March 1995 at the latest. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3125/92 of 26 October 1992 on the arrangements applicable to the importation into the Community of sheepmeat and goat ­ meat products originating in Bosnia-Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia ('), and in particular Article 3 thereof, Whereas Commission Regulation (EC) No 256/95 (2) lays down, in particular, a timetable for the issue of import licences ; Whereas, given the pattern of production in the Republics concerned, the traditional periods for the export of sheepmeat and goatmeat products to the Community and the traditional quantities concerned, it is appropriate to alter the timetable for the issue of the said import licences for the second quarter of 1995 ; Whereas, in order to ensure the satisfactory and efficient administration of the import arrangements, provisions should be made for this Regulation to take immediate effect ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 313, 30 . 10 . 1992, p. 3 . (2) OJ No L 30, 9 . 2. 1995, p. 24.